DETAILED ACTION
The Amendment filed March 10, 2021 has been entered.
Claim 2 is cancelled.
Claims 1 and 3-20 are pending.
Claims 3-20 are withdrawn.
Claim 1 is currently amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (Cellular internalization of fluorescent proteins via arginine-rich intracellular delivery peptide in plant cells. Plant Cell Physiol. 2005 Mar;46(3):482-8. Epub 2005 Feb 2) is withdrawn in light of the amendment of claim 1.

The rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al. (Intracellular Delivery of Proteins by Fusion Peptide in Living Plant. The 33rd Meeting of the is withdrawn in light of the Declaration filed March 10, 2021.

The rejection of claims 1 and 2 under 35 U.S.C. 103 as being unpatentable over Eggenberger et al. (Using the peptide BP100 as a cell-penetrating tool for the chemical engineering of actin filaments within living plant cells. Chembiochem. 2011 Jan 3;12(1):132-7) in view of Lakshmanan et al. (Rapid and Efficient Gene Delivery into Plant Cells Using Designed Peptide Carriers. Biomacromolecules, 2013, 14:10-16) and Chang et al. (Cellular internalization of fluorescent proteins via arginine-rich intracellular delivery peptide in plant cells. Plant Cell Physiol. 2005 Mar;46(3):482-8. Epub 2005 Feb 2) is withdrawn in light of the amendment of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggenberger et al. (Using the peptide BP100 as a cell-penetrating tool for the chemical engineering of actin filaments within living plant cells. Chembiochem. 2011 Jan 3;12(1):132-7) in view of Lakshmanan et al. (Rapid and Efficient Gene Delivery into Plant Cells Using Designed Peptide Carriers. Biomacromolecules, 2013, 14:10-16) and Chang et al. (Noncovalent protein transduction in plant cells by macropinocytosis. New Phytol. 2007;174(1):46-56), and further in view of Filoti et al. (Comparative Study of Analytical Techniques for Determining Protein Charge. J. Pharm. Sci. 2015 Jul;104(7):2123-31. Epub 2015 Apr 24).
Claim 1 as currently amended is drawn to a carrier peptide/protein complex formed by ionic interaction between a carrier peptide and a protein of interest, wherein the carrier peptide comprises a cell-penetrating sequence and a polycationic or polyanionic sequence; wherein the cell-penetrating sequence is KKLFKKILKYL (SEQ ID NO: 1); and wherein the protein of interest is to be introduced into a target plant cell.
Eggenberger et al. teach a carrier peptide/protein complex formed by the fusion of a carrier peptide and a protein of interest, wherein the carrier peptide comprises a cell-penetrating sequence that is KKLFKKILKYL; and wherein the protein of interest is a Lifeact actin marker peptide protein of interest to be introduced into a target plant cell (page 135 Figure 5).

Lakshmanan et al. teach a carrier peptide/nucleic acid complex formed by ionic interaction between a carrier peptide and a nucleic acid of interest, wherein the carrier complex comprises a carrier peptide comprising a cell-penetrating sequence that is KKLFKKILKYL and a nona-arginie (R9) or a histidine and lysine copolymer (KH9) polycationic sequence; and a nucleic acid of interest to be introduced into a target plant cell.
Chang et al. teach a carrier peptide/protein complex formed by a noncovalent interaction between a carrier peptide and a protein of interest, wherein the carrier peptide comprises a cell-penetrating sequence that is a Tat cell-penetrating sequence or a non-arginine (R9) cell-penetrating sequence in-frame with a six histidine polycationic sequence; and a GFP or RFP protein of interest to be introduced into a target plant cell (page 48 column 2 second paragraph through page 50 column 1 first paragraph; page 49 Fig. 1; page 50 Fig. 2; page 51 Fig. 3). Chang et al. also teach that the speed and simplicity of protein transduction into plant cells using noncovalently mediated arginine-rich intracellular delivery (AID) peptides has broad application in both research and treatment methods (paragraph spanning pages 55-56).
Filoti et al. teach that the molecular charge of a protein can be determined analytically, and is a fundamental property of proteins that directly influences their structure, stability, solubility, and interactions with other macromolecules (page 2123 column 2).
Given the teachings of Eggenberger et al. that a carrier peptide/protein complex formed by the fusion of a cell-penetrating sequence that is KKLFKKILKYL and a Lifeact actin marker peptide protein of interest can be used to introduce a Lifeact actin marker peptide protein into a 9) polycationic sequence and a nucleic acid of interest can be used to introduce a nucleic acid of interest into a target plant cell, and given the teachings of Chang et al. that a carrier peptide/protein complex formed by a noncovalent interaction between a carrier peptide and a protein of interest wherein the carrier peptide comprises a cell-penetrating sequence that is a Tat cell-penetrating sequence or a non-arginine (R9) cell-penetrating sequence in-frame with a six histidine polycationic sequence; and a GFP or RFP protein of interest can be used to introduce a GFP or a RFP protein of interest into a plant cell,  it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that a carrier peptide/protein complex formed by a noncovalent interaction between a carrier peptide and a protein of interest wherein the carrier peptide comprises a cell-penetrating sequence and a polycationic or polyanionic sequence and wherein the cell-penetrating sequence is KKLFKKILKYL (SEQ ID NO: 1) can be used to introduce a protein of interest into a target plant cell. The use of a known carrier peptide comprising a cell-penetrating sequence that is KKLFKKILKYL and a nona-arginie (R9) or a histidine and lysine copolymer (KH9) polycationic sequence to introduce a protein of interest into a target plant cell would require a simple substitution of a different type of cargo molecule (a protein of interest for a nucleic acid of interest) to obtain predictable results (the introduction of the cargo molecule into a plant cell).
Also, one skilled in the art would have recognized the desirability of such a combination in light of the teachings of Chang et al. that the speed and simplicity of protein transduction into 
Additionally, one skilled in the art would have had a reasonable expectation of success that the carrier peptide comprising a cell-penetrating sequence that is KKLFKKILKYL and the polycationic sequence would translocate the protein of interest into a plant cell, given the success of Eggenberger et al. in using a carrier peptide/protein complex comprising a fusion of a cell-penetrating sequence that is KKLFKKILKYL and a Lifeact actin marker peptide protein of interest to introduce a Lifeact actin marker peptide protein into a target plant cell, given the success of Lakshmanan et al. in using a carrier peptide/nucleic acid complex formed by ionic interaction between a cell-penetrating sequence that is KKLFKKILKYL and a nona-arginie (R9) or a histidine and lysine copolymer (KH9) polycationic sequence and a nucleic acid of interest to introduce a nucleic acid of interest into a target plant cell, and given the success of Chang et al. in using a carrier peptide/protein complex formed by a noncovalent interaction between a carrier peptide comprising a Tat cell-penetrating sequence or a non-arginine (R9) cell-penetrating sequence in-frame with a six histidine polycationic sequence and a GFP or RFP protein of interest to introduce a GFP or RFP protein of interest into a plant cell. 
Further, one skilled in the art would have recognized that the noncovalent interaction between a carrier peptide comprising a cell-penetrating sequence and a polycationic or polyanionic sequence and a cell-penetrating sequence that is KKLFKKILKYL (SEQ ID NO: 1) can be an ionic interaction between the carrier peptide and the protein of interest, given the teachings of Lakshmanan et al. that the complex comprising a carrier peptide comprising a cell-penetrating sequence that is KKLFKKILKYL and a nona-arginie (R9) or a histidine and lysine copolymer (KH9) polycationic sequence and a nucleic acid of interest is formed by ionic 
Thus, the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Remarks

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662